DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            DENISE M. TERRY,
                                Appellant,

                                      v.

                           DOUGLAS J. TERRY,
                               Appellee.

                              No. 4D14-2214

                           [September 16, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Amy     L.   Smith,     Judge;   L.T.    Case     No.
2012DR010574XXXXNB.

  Jeffrey Begens of Law Office of Jeffrey Begens, P.A., Palm Beach
Gardens, for appellant.

   Benjamin T. Hodas and Michelle North Berg of Law Office of Benjamin
T. Hodas, LLC, West Palm Beach, for appellee.

PER CURIAM.

   The former wife appeals from the circuit court’s final judgment of
dissolution. The former wife raises six arguments. We affirm without
discussion on two of those arguments by concluding the court did not
abuse its discretion in: (1) not awarding the former wife any costs and
attorney’s fees in addition to those costs and attorney’s fees which the
court granted on a temporary basis (see former wife’s argument I); and (2)
not equitably valuing or dividing the former wife’s alleged loans from her
parents (see former wife’s argument IV).

   On the former wife’s other four arguments, the former husband
concedes to those arguments.          We agree with those concessions.
Therefore, we conclude the circuit court erred in: (1) equitably dividing
and awarding the former husband’s New Jersey pension which the parties
dissipated during the action’s pendency (see former wife’s arguments II
and VI); (2) equitably dividing the parties’ furniture and furnishings where
the parties stipulated that such property would not be equitably divided
(see former wife’s argument III); and (3) failing to equitably value or divide
the former husband’s Town of Palm Beach pension (see former wife’s
argument V). We remand for the circuit court to revise the equitable
distribution schedule based on these arguments only.

  Affirmed in part, reversed in part, and remanded.

DAMOORGIAN, GERBER and CONNER, JJ., concur.

                          *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                   2